Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.
Applicant’s election without traverse of claims 8-20 in the reply filed on 11/13/2020 is acknowledged.
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 recites a radiopaque centering rod fixedly attached to the constrainment member and configured to displace the plurality of longitudinally-oriented struts into slots formed by the plurality of internal teeth.
	The Office agrees the art for record fails to teach or suggest these features.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0173885 (Cartier et al.) in view of U.S. Patent Publication Number 2012/0245675 (Molaie et al.)
Regarding claim 16,  Cartier et al. discloses as shown in Figures 5A, 5B avascular occlusion device, comprising: an expandable frame (alignment ribs 8, see paragraph [0042], [0055]) laser cut from a tubular member, the expandable frame including: a proximal hub (alignment hub 19, see paragraph [0046]) integrally formed with the expandable frame adjacent a proximal end of the expandable frame; and a constrainment member having a plurality of internal teeth, the plurality of internal teeth (teeth defining pockets 22, see paragraph [0069]) extending along less than a full length of the constrainment member (secondary hub 35, primary filtering hub see paragraphs [0054], [0062]) ; wherein the 
Molaie et al., from the same filed of endeavor teaches a similar avascular occlusion device as shown in Figure 10 with an expandable frame (proximal section 52, see paragraph [0204]) with a plurality of closed cells (diamond forms 69, see paragraph [0240]) forming a series of adjacent rows of cells along a length of the expandable frame, a proximal hub (54) having a fixed outer diameter less than an outer diameter of the series of adjacent rows of cells in an expanded configuration, and a plurality of longitudinally-oriented struts (struts 58, see paragraph [0239]) extending distally away from the plurality of closed cells.
It would have been obvious to one of ordinary skill in the art, before the effective filing date to modify the device disclosed by Cartier such that the frame had plurality of closed cells a series of adjacent rows of cells along a length of the expandable frame the proximal hub having a fixed outer diameter less than an outer diameter of the series of adjacent rows of cells in an expanded configuration, and a plurality of longitudinally-oriented struts extending distally away from the plurality of closed cells as taught by Molai because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 17, since Molaie et al., discloses the distal hub (60) has a fixed outer diameter less than the outer diameter of the series of adjacent rows of cells in the expanded configuration, the Office interprets Cartier in view of Molaie et al., as disclosing wherein the constrainment member has a fixed outer diameter less than the outer diameter of the series of adjacent rows of cells in the expanded configuration. 
Regarding claims 18, 19 Cartier et al. discloses wherein the expandable frame is biased toward the expanded configuration, wherein the expandable frame includes a shape memory material. See paragraph [0055].
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771